Bartholomew, J.
(dissenting). I am unable to concur with my associates in this case. The rule of evidence upon which the opinion of the majority is based is elementary, but I do not think this case comes within the rule; in other words, I do not think the matters drawn out on cross-examination of the defendant when on the stand as a witness for himself were collateral. I will state my reasons briefly. Defendant rested his defense entirely upon alibi. On the stand he denied his guilt, denied being present at the scene of the crime, and claimed that he had been elsewhere, to-wit, at Fargo and Moorhead, for two days prior to the time of the commission of the crime. To fortify this claim, and make it appear reasonable to the jury, he proceeded to relate in detail where he had been, and what he had done during those two days and nights, and he testified to staying over night at certain hotels, procuring meals at certain restaurants, getting drinks at saloons, and getting shaved by a barber. All this was on his direct examination. True, he did not in so many words testify that he paid for these things, but such entertainment can, ordinarily, be obtained only by payment, and there is no possible doubt that he intended the jury to understand that he did pay for them, just as other witnesses for him had testified. Now, it seems very clear that it would discredit his alibi to show that he was without means to pay for all this entertainment to which he testified. I think it too plain for argument that the state had the right at that stage of the case, and in rebuttal of defendant’s examination in chief, to show that he had no money. The state could do this by cross-examination, and, if the defendant answered falsely as to such matter, it was the right of the state, if it could, to contradict such false answers by its own witnesses in rebuttal. In my judgment, the state did nothing more. Defendant, on his cross-examination, promptly said that he paid his hotel bill the first night; that he had eight or ten dollars that he earned at a particular time and place; and, in substance, said that he had no other money. To that extent the state succeeded in showing on cross-examination that he had no money. If, then, *81the state could show by its own witnesses that he did not earn any money at the time and place that he claimed to have earned the only money he claimed to have, it would conclusively have shown that he in fact had no money at the time he claimed to have been procuring all this entertainment, and thus his alibi would have been, to some extent at least, discredited. The state did nothing more. True, the testimony introduced by the state had a tendency not only to contradict the defendant, but also to discredit and disgrace him before the jury. But that is no reason for excluding it, provided it is pertinent to the issues, which I think it was. The judgment should be affirmed.
(72 N. W. Rep. 923.)